Title: To Benjamin Franklin from J. Rocquette, T.A. Elsevier & P.Th. Rocquette, 26 July 1779
From: Rocquette, Jacques, Elsevier, T. A., & Rocquette, Pieter Th.
To: Franklin, Benjamin


Sir!
Rotterdam 26 July 1779.
We begg the liberty to referr our selfs to the contents of our last respects to you of the 24 of past month, and have now the honour to inclose you a parcell which we just now recd. from St. Eustatia for your Exceelÿ. we desire you to accuse us the receit of it; we make free to join to it a Letter for Mr. Arthur Lee, which, praÿ have handed to him.
We have the honour to be with the most deep respect Sir! your verÿ húmble servants
J. Rocqúette T.A. Elsevier, & Brothers Rocqúette
His Excelly. Benj: Franklin, Minister Plenipotentiary from the united States of North America at the Court of Versailles at Passÿ
 
Endorsed: Holland
